Case 1:19-cv-03123-AT Document 42-18 Filed 12/05/19 Page 1 of 3




        EXHIBIT R
Case 1:19-cv-03123-AT Document 42-18 Filed 12/05/19 Page 2 of 3




                                     CEDE&CO.
                           c/o The Depository Trust Company
                                    55 Water Street
                                 New York, NY 10041


       Cede & Co., as nominee of The Depository Trust Company ("DTC"), is the
holder ofrecord, as of March 7, 2019, of the 7.75% Global Bonds of the Bolivarian
Republic of Venezuela, due 2019, CUSIP No. P97475ANO ("the Bonds").

        DTC is informed by its participant, Citigroup Global Markets Inc. (the
"Participant"), that the Bonds credited to the Participant's DTC account as of March 7,
2019 include an aggregate of$180,500,000 principal amount thereof that the Participant
holds as custodian for Pharo Macro Fund, Ltd. ("Pharo Macro"), which holds the account
in which beneficial ownership of the Bonds is held.

        At the request of the Participant, on behalf of Pharo Macro, Cede & Co., as the
nominee of DTC, and as holder of record of the Bonds, hereby authorizes Pharo Macro,
solely with respect to the Bonds held by Pharo Macro, to take any and all actions and
exercise any and all rights and remedies that Cede & Co. as the holder of record of the
Bonds is entitled to take, other than any action or any exercise of any right or remedy as
against DTC or its affiliates or its nominee Cede & Co., under the terms of the Bonds, the
related fiscal agency agreement, and any other controlling documents.

        DTC is informed by its Participant that this authorization is contemplated by the
fiscal agency agreement governing the Bonds, which we are informed by the Participant
provides in relevant part (Section l(e)(ii)):

       Neither any members of, or participants in, a U.S. Depositary ("Agent
       Members") nor any other persons on whose behalf Agent Members may act
       (including ... account holders and participants therein) shall have any rights
       under this Fiscal Agency Agreement with respect to any U.S . Global Note
       registered in the name of such U.S. Depositary or any nominee thereof, or
       under any such U.S. Global Note, and such U.S. Depositary or nominee, as
       the case may be, may be treated by the Issuer, the Fiscal Agent. and any
       agent of the Issuer or the Fiscal Agent as the absolute owner and holder of
       such U.S. Global Note (including all Notes represented thereby) for all
       purposes whatsoever. Notwithstanding the foregoing, nothing herein shall
       prevent the Issuer, the Fiscal Agent or any agent of the Issuer or the Fiscal
       Agent from giving effect to any written certification, proxy or other
       authorization furnished by such U.S. Depositary or such nominee, as the
       case may be, or impair, as between such U.S. Depositary, its Agent
       Members and any other person on whose behalf an Agent Member may act,
       the operation of customary practices of such persons governing the exercise
       of the rights of a holder of any Note.




                                                                                        PHARO-000039
Case 1:19-cv-03123-AT Document 42-18 Filed 12/05/19 Page 3 of 3




        While Cede & Co. is furnishing this authorization as the holder ofrecord of the
Bonds, it does so solely at the request of the Participant and only as a nominal party for
Pharo Macro, which DTC is informed by its Participant is the holder of the account in
which beneficial ownership of the Bonds is held. Cede & Co. has no interest in this
matter other than to take those steps which are necessary to ensure that Pharo Macro is
not denied its rights and remedies as the holder of the account in which beneficial
ownership of the Bonds is held. Cede & Co. assumes no further responsibility in this
matter.

                                                      Very truly yours,




                                                                                        PHARO-000040
